 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Daniel Robbins,                                         Case No. 2:19-cv-2153-APG-VCF

 4                         Petitioner,
            v.                                             ORDER
 5 Jerry Howell, et al.,

 6                         Respondents.

 7

 8

 9          On February 3, 2020, I denied petitioner Daniel Robbins’ motion to proceed in forma

10 pauperis and directed him to pay the filing fee in order to proceed with his petition for writ of

11 habeas corpus. ECF No. 5. He has complied with that order and paid the required fee. ECF No.

12 6. I have reviewed the petition under Habeas Rule 4, and the petition shall be filed herein and

13 served upon the respondents.

14          A petition for federal habeas corpus should include all claims for relief of which

15 petitioner is aware. If a petitioner fails to include such a claim in his petition, he may be forever

16 barred from seeking federal habeas relief upon that claim. See 28 U.S.C. §2244(b) (successive

17 petitions). If Robbins is aware of any claim not included in his petition, he should notify the

18 court of that as soon as possible, perhaps by means of a motion to amend his petition to add the

19 claim.

20          In addition, Robbins has filed a motion for the appointment of counsel. ECF No. 1-3/4.

21 Under 18 U.S.C. §3006A(a)(2)(B), I have discretion to appoint counsel when I determine the

22 “interests of justice” require representation. There is no constitutional right to appointed counsel

23 for a federal habeas corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555(1987); Bonin
 1 v. Vasquez, 999 F.2d 425, 428 (9th Cir. 1993). The decision to appoint counsel is generally

 2 discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Bashor v. Risley, 730 F.2d

 3 1228, 1234 (9th Cir. 1984). However, counsel must be appointed if the complexities of the case

 4 are such that denial of counsel would amount to a denial of due process, and where the petitioner

 5 is a person of such limited education as to be incapable of fairly presenting his claims. See

 6 Chaney, 801 F.2d at1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir. 1970). The

 7 petition in this action is sufficiently clear in presenting the issues that Robbins wishes to bring.

 8 Also, the issues in this case are not particularly complex. It does not appear that appointment of

 9 counsel is warranted in this instance. Robbins’ motion for the appointment of counsel is denied.

10         I THEREFORE ORDER the Clerk to FILE the petition for writ of habeas corpus and

11 exhibits (ECF No. 1-1/2) and motion for appointment of counsel (ECF Nos. 1-3, 1-4) and

12 ELECTRONICALLY SERVE the petition and a copy of this order on the respondents.

13         I FURTHER ORDER the Clerk to add Aaron D. Ford, Attorney General of the State of

14 Nevada, as counsel for respondents.

15         I FURTHER ORDER that the respondents shall have 60 days from the date of entry of

16 this order to appear in this action, and to answer or otherwise respond to the petition.

17         I FURTHER ORDER that if the respondents file an answer, Robbins shall have 60 days

18 from the date on which the answer is served on him to file and serve a reply. If the respondents

19 file a motion to dismiss, Robbins shall have 60 days from the date on which the motion is served

20 on him to file and serve a response to the motion to dismiss, and the respondents shall have 30

21 days to file a reply in support of the motion.

22         I FURTHER ORDER that any additional state court record exhibits filed by either

23 Robbins or the respondents shall be filed with a separate index of exhibits identifying the



                                                      2
 1 exhibits by number. The CM/ECF attachments that are filed further shall be identified by the

 2 number or numbers of the exhibits in the attachment. The hard copy of any additional state court

 3 record exhibits shall be forwarded – for this case – to the staff attorneys in Reno.

 4         I FURTHER ORDER that Robbins’ motion for appointment of counsel (ECF Nos. 1-3,

 5 1-4) is DENIED.

 6         Dated: February 24, 2020.
                                                         ________________________________
 7                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
